Citation Nr: 0735248	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
vestibular neuronitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
vestibular neuronitis, rated as 10 percent disabling, 
effective September 1, 2004.  


FINDINGS OF FACT

1.  The service-connected vestibular neuronitis is manifested 
by subjective complaints of problems with balance, dizziness 
and wandering from side to side.  

2.  When resolving all doubt in the veteran's favor, there is 
evidence of dizziness and occasional staggering.


CONCLUSION OF LAW

The criteria for an initial rating to 30 percent for 
vestibular neuronitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 
6204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007). 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims' (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Under Diagnostic Code 6204, a 10 percent evaluation is 
warranted for occasional dizziness.  A 30 percent evaluation 
is warranted for dizziness and occasional staggering.  The 
Code notes: "Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined."  38 C.F.R. § 4.87, Diagnostic Code 6204 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Discussion 

The veteran asserts that his symptoms of vestibular 
neuronitis are consistent with a 30 percent rating under the 
Diagnostic Code.

When resolving all reasonable doubt in the veteran's favor, 
the Board finds that the evidence of record shows that the 
veteran's service-connected vestibular neuronitis is 
manifested by dizziness and staggering.  

Review of the record shows that the veteran's problems with 
his balance manifest approximately twice a month, each 
lasting about two days.  He also has minor episodes that may 
only last for ten minutes.  

The veteran's service medical records show repeated 
complaints of dizziness.  In an April 1992 service medical 
record, the doctor stated that the veteran experienced 
dizziness upon movement "for the past three days."  A 
service medical record from February 1997 shows that the 
veteran had dizzy spells, an unsteady walk and feelings of 
being "drunk."

On VA examination conducted in July 2004, although clinical 
examination was normal, the doctor notes that the veteran has 
had a long history of problems with his balance.  There is no 
history of hearing loss, as the veteran had 100 percent 
speech recognition in both ears.  The examiner also noted 
that the veteran's first episode occurred in March 1982; he 
had trouble walking, decreased hearing, changed vision and he 
wandered from side to side.  The veteran did not have 
additional episodes until 1989.  From 1989 to the present, he 
has both major and minor episodes.  The veteran reported that 
the episodes make him feel: "Off balance, like he is drunk, 
kind of wandering from side to side, with no spinning."

In his notice of disagreement in May 2005, the veteran stated 
that his episodes occur three to four days a week and on 
average, he experiences two episodes that last from 30 
seconds to several hours.  The veteran also states that 
sometimes he needs to grab something to keep from falling.

After reviewing and weighing the positive and negative 
evidence of record, the Board finds that the evidence is in 
equipoise.  Thus, the criteria for the assignment of a 30 
percent evaluation for vestibular neuronitis are met.  In 
this regard, the Board is cognizant of the normal clinical 
findings of record.  It is also cognizant of the veteran's 
appellate assertions, too.  The veteran is competent to state 
that he experiences dizziness and occasional staggering.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
veteran has set forth these assertions on VA examination in 
2004 as well as on notice of disagreement and substantive 
appeal in 2005.  The veteran has stated that, "The hallway 
tends to rotate in a circular fashion, without spinning."  
The service medical records and the diagnosis of record also 
support his assertions and there is no other evidence to the 
contrary.  Thus, an increased rating is warranted.

It is also noted that a rating in excess of 30 percent is not 
warranted.  The veteran's disability is not productive of 
hearing impairment, a cerebellar gait, or tinnitus.  Thus, 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6205 
(2007), by analogy, are not for application.  

Because of the positive and negative evidence of record in 
this case, the Board finds that the benefit-of-the-doubt rule 
is for application and therefore, an increased rating is 
warranted.  The criteria for a 30 percent rating evaluation, 
and no higher, for vestibular neuronitis are met.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West, 2002) and 38 C.F.R. § 3.159(b) (2007).

Regarding the claim for a higher initial evaluation for 
vestibular neuronitis, the RO sent a November 2004 letter to 
the veteran explaining the entitlement amounts and effective 
dates.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), he was provided with notice of the 
type of evidence necessary to establish a disability rating 
in the July 2004 RO letter. The veteran was not provided 
notice of element (5), effective date.  Regarding element 
(5), effective dates, any lack of advisement as to that 
element is irrelevant, because an increased disability rating 
for vestibular neuronitis was granted. 

The Board finds that the duty to assist has been met.  The 
veteran's service medical records and VA examinations are 
associated with the claims file.  The veteran was afforded VA 
examinations in July 2004 to evaluate the severity of the 
service-connected disability.  

As the veteran's claim has been granted, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).





ORDER

Entitlement to an initial rating to 30 percent and no higher 
for vestibular neuronitis is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


